
	
		One Hundred Tenth Congress of the United States of
		  America
		2nd SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. J. RES. 25
		IN THE SENATE OF THE UNITED
		  STATES
		JOINT RESOLUTION
		Providing for the appointment of John W.
		  McCarter as a citizen regent of the Board of Regents of the Smithsonian
		  Institution.
	
	
		That, in accordance with section 5581 of
			 the Revised Statutes (20 U.S.C. 43), the vacancy on the Board of Regents of the
			 Smithsonian Institution, in the class other than Members of Congress, occurring
			 because of the expiration of the term of Walter E. Massey of Georgia, is filled
			 by the appointment of John W. McCarter of Illinois, for a term of 6 years,
			 effective on the date of the enactment of this resolution.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
